Appeal from an order granting a motion to dismiss a petition in a proceeding, under article 78 of the Civil Practice Act, to review a determination of the board of trustees of the village of Great Neck granting a permit for the storage of large quantities of oil on property in the village, on the ground that petitioners, who owned property not in the village of Great Neck but in an adjoining village, are not persons aggrieved. There was no proof that petitioners owned any property in the village of Great Neck. *778Order unanimously affirmed, with fifty dollars costs and disbursements. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ. [178 Misc. 576.]